Citation Nr: 1735055	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-45 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus and/or as due to exposure to herbicides.  

3.  Entitlement to service connection for neuropathy of both lower extremities, to include as secondary to service-connected lumbosacral strain. 

4.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to lumbosacral strain.  

5.  Entitlement to a rating in excess of 40 percent for lumbosacral strain.  

6.  Entitlement to increases in the (10 percent prior to March 10, 2015 and 20 percent from that date) ratings assigned for right lower extremity radiculopathy.  

7.  Entitlement to a rating in excess of 20 percent for residuals of fracture of the right metatarsals.  


REPRESENTATION


Veteran represented by:  Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1971 to March 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

A May 2013 Board decision reopened a claim of service connection for a psychiatric disability (and denied service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides), and remanded the case to the agency of original jurisdiction (AOJ) for additional development of the psychiatric disability claim (on both a direct and secondary basis).  The Board also remanded for further development the claims of service connection for hypertension (including as secondary to diabetes mellitus and/or as due to herbicide exposure), neuropathy of the bilateral lower extremities (including as secondary to lumbosacral strain), and ED (including as secondary to lumbosacral strain), and seeking higher ratings for lumbosacral strain, radiculopathy of the right lower extremity, and residuals of fracture of the right metatarsals.  Another claim (seeking entitlement to a total disability rating based on individual unemployability (TDIU)) was also remanded; an October 2016 rating decision granted TDIU, effective from December 2008, and that matter is no longer on appeal.  The October 2016 rating decision also granted a 20 percent rating for right lower extremity radiculopathy, effective March 10, 2015; the Veteran continues to seek increases in the ratings for the disability.  

An earlier (February 2006) Board decision acknowledged that issues of service connection for chloracne, soft tissue sarcoma, Hodgkin's disease, and a prostate disorder secondary to exposure to herbicide agents during service had been raised by the Veteran (in August 1996) but had yet to be adjudicated by the AOJ.  Such claims have still not been addressed by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that this case requires additional development with respect to each of the issues on appeal, as explained below, in order to comply with VA's duty to assist.  

First, since the Board's May 2013 remand the Veteran has submitted a statement, dated in January 2015, from an individual, who identified herself as mayor of the town where the Veteran lived.  She indicated that she has known him for over 40 years, and in reference to his inability to work due to physical disability, she declared that he "has been disabled by the Social Security Administration."  Thus, it would appear that the Veteran is receiving disability benefits from the SSA; if so, the complete records pertaining to his claim for, and the award of, such benefits must be secured (as they may contain information pertinent to his claims).  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Second, regarding the psychiatric disability claim, the May 2013 Board remand was, in part , for an VA examination to ascertain the nature and etiology of the Veteran's  psychiatric disability(ies).  On March 2015 VA examination the examiner indicated that the examination was conducted pursuant to DSM-5 (Diagnostic and Statistical Manual of Mental Disorders, 5th ed. 2013).  Effective August 4, 2014, VA promulgated an interim final rule regarding the use of the DSM-5 with regard to all applications for benefits relating to mental disorders.  79 Fed. Reg. 45,093 (Aug. 4, 2014).  The rulemaking was to update 38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 4.125, to conform to DSM-5 because the DSM-IV was rendered outdated upon publication of DSM-5 in May 2013.  Id. at 45,094.  The Secretary of VA determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  In the instant case, as the Veteran's claim was initially certified to the Board prior to August 4, 2014, DSM-5 does not apply.  Therefore, the matter must be returned for an addendum opinion by the VA examiner applying DSM-IV criteria.  Moreover, the examiner did not, as the Board's remand requested, offer an opinion regarding the August 1974 VA psychiatric examination, when the Veteran was given a diagnosis of "anxiety neurosis, chronic, with depressive features".  

Third, as to the psychiatric disability, bilateral lower extremity neuropathy, and ED claims, the Board's May 2013 remand requested addendum VA medical opinions addressing whether the currently diagnosed disability was proximately due to or aggravated by the service-connected lumbosacral strain and/or radiculopathy of the right leg (or, in the case of the psychiatric claim, by any service-connected disability).  The March 2015 responding medical opinions are all insufficient in that they did not address the claims on a secondary basis, particularly whether the disabilities were aggravated by a service-connected disability.  The Board is aware that this appeal has been ongoing for a prolonged period (notably, development pursuant to prior remands resolved some of his appeals), but as the VA opinions did not substantially comply with the Board's remand instructions, they are inadequate for rating purposes.  Accordingly, a remand for another examination and/or medical opinion is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance). 
Fourth, as to the increased rating claims, for one reason or another the VA examinations in March 2015 are inadequate and must be returned for further action before the Board may decide the appeals.  For example, the May 2013 Board remand specifically requested that the VA examination of the lumbosacral strain include ranges of motion, with notations as to the degree of motion at which the Veteran experienced pain.  While this was completed (in Correia v. McDonald, 28 Vet. App. 158 (2016)) the Court has since indicated that testing for pain must be completed on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing (although a footnote leaves it up to the medical professional to determine whether the listed range of motion testing could be performed in a particular case).  A Correia-compliant examination is necessary.  Regarding the assessment of the severity of the radiculopathy of the right lower extremity, to include indicating whether the disability was mild, moderate, moderately severe, or severe, there are conflicting findings; the examiner on the spine examination stated that the disability was of moderate severity whereas the examiner on the peripheral nerve examination diagnosed diabetic peripheral neuropathy and also indicated that the level of impairment of the affected sciatic nerve was moderately severe.  The inconsistent conclusions should be reconciled.  Additionally, the examiner who addressed the residuals of a fracture of the right metatarsals did not, as requested, indicate whether the malunion or nonunion of the metatarsal bones was moderately severe or severe.  (There is not clear evidence of any malunion or nonunion.  In any case, the criteria for "foot injuries" and malunion or nonunion are identical.)  The AOJ should arrange for the correction of such deficiencies in the examination reports.    

In conjunction with the scheduling of examinations or obtaining addendum medical opinions, the AOJ should ensure that updated pertinent VA treatment records, since October 2016, are associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate with the Veteran's claims file his complete VA clinical records since October 2016.

2.  The AOJ should secure for the record from SSA all records pertaining to the Veteran's application for , and award of, SSA disability benefits, including all records considered in rendering the determination.  If the records are unavailable because they have been irretrievably lost or destroyed, it should be so certified for the record (along with an explanation for their unavailability).  

3.  The AOJ should return the record to the March 2015 VA examiner for review and an addendum opinion regarding the nature and etiology of any current psychiatric disability of the Veteran.  Specifically, the examiner should apply the criteria under DSM-IV, rather than those in DSM-5, in identifying any psychiatric diagnosis assigned to the Veteran.  If the March 2015 VA examiner is unavailable, or if another examination is deemed necessary for the addendum opinion, such should be arranged.  All clinical findings must be reported in detail. 

All current psychiatric disabilities should be diagnosed.  Regarding each psychiatric disability entity diagnosed, the examiner should review all pertinent records and opine whether it is at least as likely as not (a 50 percent or greater probability) that (a) the disability is etiologically related to service (or is a psychosis manifested within one year following discharge from service in March 1974); or (b) is proximately due to or aggravated (a permanent increase in severity beyond natural progress) by his service-connected disabilities (which include lumbosacral strain, right lower extremity radiculopathy, and residuals of fracture of the right metatarsals).  

The examiner must acknowledge the symptoms the Veteran experienced during, and after discharge from, service, and discuss both lay and medical evidence of continuity of symptomatology.  The examiner must comment on the August 1974 (approximately five months after discharge from service) VA psychiatric examination when chronic, anxiety neurosis with depressive features was diagnosed.  The examiner should review the lay statements as they relate to the development of the Veteran's psychiatric disabilities and opine how the statements comport with generally accepted medical norms.

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data and medical literature, and prior medical opinions, as deemed appropriate.  If the examiner determines that the opinion sought cannot be given without resort to speculation, (to satisfy legal requirements) the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (additional facts are required, or the examiner does not have the requisite knowledge or training) in which case the examiner should identify what further testing/specialist's opinion/or other information is needed to provide the requested opinion.  

4.  The AOJ should return the record to the March 2015 VA examiner for review and an addendum opinion regarding the nature and etiology of the Veteran's bilateral lower extremity neuropathy.  If the March 2015 VA examiner is unavailable, or if it another examination is deemed necessary, the AOJ should arrange for a neurological examination of the Veteran.  The claims file must be reviewed by the examiner.  

The examiner should review all pertinent records in the claims file and provide an opinion addressing whether it is at least as likely as not (a 50 percent or greater probability) that (a) the currently diagnosed neuropathy of the bilateral lower extremities is etiologically related to service; or (b) is proximately due to OR aggravated (a permanent increase in severity beyond natural progress) by service-connected lumbosacral strain and/or right leg radiculopathy.

The examiner must acknowledge symptoms the Veteran experienced during, and after discharge from, service, and discuss lay and medical evidence of continuity of symptomatology.  The examiner should review the lay statements as they relate to the development of the Veteran's bilateral lower extremities neuropathy and opine how the statements comport with generally accepted medical norms. 

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data and medical literature, and prior medical opinions, as deemed appropriate.  If an opinion sought cannot be given without resort to speculation, (to satisfy legal requirements) the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (additional facts are required, or the examiner does not have the requisite knowledge or training), in which case the examiner should identify the further testing/specialist's opinion/other information that is needed to provide the requested opinion.  

5.  The AOJ should return the record to the March 2015 VA examiner for an addendum opinion regarding the nature and etiology of the Veteran's ED.  If that examiner is unavailable, or if another examination is deemed necessary, the AOJ should arrange for a VA genitourinary examination of the Veteran.  The claims file must be reviewed by the examiner.  

The examiner should review the record and provide an opinion addressing whether it is at least as likely as not (a 50 percent or greater probability) that (a) the currently diagnosed ED is etiologically related to the Veteran's service; or (b) is proximately due to OR aggravated (a permanent increase in severity beyond natural progress) by his service-connected lumbosacral strain and/or right leg radiculopathy.

The examiner must acknowledge the symptoms the veteran experienced during, and after discharge from, service and discuss lay and medical evidence of continuity of symptomatology.  The examiner should review the lay statements as they relate to the development of the Veteran's ED and opine how the statements comport with generally accepted medical norms. 

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data and medical literature, and prior medical opinions, as appropriate.  If an opinion sought cannot be given without resort to speculation, (to satisfy legal requirements) the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (additional facts are required, or the examiner does not have the requisite knowledge or training), in which case the examiner should identify the further testing/specialist's opinion/other information that is needed to provide the requested opinion.  

6.  The AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his lumbosacral strain.  The claims folder must be reviewed by the examiner in conjunction with the examination.  

The examiner should make findings in terms of the criteria in 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Code 5237 (a copy should be provided to the examiner).  All clinical findings should be reported in detail.  The examination report must include ranges of motion, with notation of the degree of motion at which the Veteran experiences pain including after repetitive use and during flare-ups.  The range of motion testing should, to the extent possible, reflect ranges of motion on active and passive motion as well as in weight-bearing and nonweight-bearing, (or the examiner must explain why such findings could not be obtained).  

7.  The AOJ should arrange for a neurological examination of the Veteran to ascertain the current severity of his right lower extremity radiculopathy.  The claims folder should be reviewed by the examiner in conjunction with the examination.  

The examiner should describe all findings in terms of 38 C.F.R. § 4.124a, Code 8520 criteria (a copy of which should be provided to the examiner).  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must indicate whether the Veteran's radiculopathy is mild, moderate, moderately severe, severe with marked muscular atrophy, or whether he has complete paralysis, and identify the findings that support such conclusion.  To the extent possible, the examiner should reconcile the disparate findings of the March 2015 VA spine and peripheral neuropathy examiners, who contemporaneously characterized the severity of the radiculopathy as moderate and moderately severe, respectively.  

8.  The AOJ should arrange for a podiatry examination of the Veteran to assess the severity of his residuals of fracture of the right metatarsals.  The claims folder must be reviewed by the examiner in conjunction with the examination.  

The examiner should provide all findings in terms of 38 C.F.R. § 4.71a, Codes 5283 and 5284 criteria (a copy of which should be provided to the examiner).  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should opine whether the Veteran's foot injury (regardless if actual malunion or nonunion of the metatarsal bones is present or not) is moderately severe, severe, or results in actual loss of use of the foot, and provide an explanation for the conclusion.  (Service treatment records show that in June 1973 the Veteran sustained fractures of the 2nd, 3rd, 4th, and 5th metatarsals of the right foot with dorsal subluxation of the metatarsals on the tarsals, for which he underwent open reduction and internal fixation with K-wires of the metatarsal fracture dislocations.)   

9.  The AOJ should then review the record and readjudicate the claims.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).  

